DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Kuelbs on 6/28/2022. 

The application has been amended as follows: 
IN THE CLAIM:
	Claim 8, 12, 14 and 18 have been amended as the following:
A terminal, comprising:
a receiver that receives a signal of a downlink shared channel and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal, and including a number of symbols corresponding to mapping of the demodulation reference signal; and
a processor that controls reception of the demodulation reference signal included in the downlink shared channel using one of a first mapping method and a second mapping method based on the information providing the one of the index values, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of the downlink shared channel, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled.


12.   A terminal, comprising:
a receiver that receives information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of a demodulation reference signal, and including a number of symbols corresponding to a mapping of the demodulation reference signal;
a processor that maps the demodulation reference signal using one of a first mapping method and a second mapping method based on the information providing the one of the index values, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of an uplink shared channel, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the uplink shared channel is scheduled; and
a transmitter that transmits the demodulation reference signal.


14. A base station, comprising:
a processor that maps a demodulation reference signal using one of a first mapping method or a second mapping method, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of a downlink shared channel, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled; and
a transmitter that transmits the demodulation reference signal and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal, and including a number of symbols corresponding to a mapping of the demodulation reference signal.


18. A system comprising:
a base station comprising a processor that maps a demodulation reference signal using one of a first mapping method and a second mapping method, and a transmitter that transmits the demodulation reference signal and information providing one of index values, the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal, and including a number of symbols corresponding to a mapping of the demodulation reference signal, the first mapping method being a method in which the demodulation reference signal is mapped to a fixed symbol within a slot of a downlink shared channel, the second mapping method being a method in which the demodulation reference signal is mapped to a top symbol of symbols for which the downlink shared channel is scheduled; and
a terminal comprising a receiver that receives a signal of the downlink shared channel and the information providing the one of the index values, and a processor that controls reception of the demodulation reference signal included in the downlink shared channel using one of the first mapping method and the second mapping method based on the information providing the one of the index values.


Allowable Subject Matter
Claims 8-9, 12-15, 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art, either alone or in combination, fails to disclose the limitation “the index values being respectively provided to candidates of configuration values of parameters including a mapping method of the demodulation reference signal, and including a number of symbols corresponding to a mapping of the demodulation reference signal”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411